Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
(1) In claim 1, line 4, after “a”, before “(a2)”, delete “particle” and insert "plurality of particles".
(2) In claim 1, line 7, after “the”, before “(a2)”, delete “particle” and insert "plurality of particles". 
(3) In claim 3, line 4, after “the”, before “particles”, insert "plurality of". 
(4) In claim 4, line 2, after “wherein”, before “plurality”, delete “a” and insert "the". 
(5) In claim 5, line 2, after “the”, before “(a2)”, delete “particle” and insert "plurality of particles". 
(6) Please cancel claims 6-10.

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Jean Edwards on 08/11/21.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Uchimura et al. (US 2015/0276991) for the following reasons:
Uchimura et al. teaches an antireflective article comprising: a glass substrate; a layer (ca) including a binder; metal oxide particles (a2) having an average primary particle diameter of 150 nm to 380 nm.
However, Uchimura et al. fails to disclose a layer (b) including a pressure sensitive adhesive, as well as the layer(b) containing the binder of the layer (ca), as required in claim 1.
Upon updated the searches, the present claims are also allowable over the closest prior art Asahi et al. (JP 2014-240956) for the following reasons: It is noted that the disclosures of Asahi et al. are based on US 2016/0077240 which is an English equivalent of the reference.
Asahi et al. teaches an antireflective film comprising a plastic substrate, an infiltration layer and an antireflective layer including metal oxide particles having an average primary particle diameter of 50 nm to 700 nm (Abstract, paragraphs [0054], [0105] and [0107]), wherein the binder resin component of the antireflective layer is the same binder resin used in the infiltration layer (paragraph [0091]) and wherein the binder resin component contains tri(meth)acrylates, urethane acrylate, or compound having 2 or less functional groups (paragraphs [0129] and [0134]).
However, Asahi et al. fails to disclose a glass substrate, wherein the antireflective layer is a pressure sensitive adhesive, and binder containing combinations thereof, including a curable compound having three or more polymerizable functional groups and at least one of a curable 
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787